—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered June 3, 1992, convicting defendant, after jury trial, of attempted murder in the second degree and criminal possession of a weapon in the second degree and sentencing him to concurrent terms of 6 to 18 years and 2 to 6 years, respectively, unanimously affirmed.
Since defendant failed to raise any further objection or request a mistrial following the court’s prompt curative instruction as to certain hearsay testimony, the instruction must be deemed to have corrected the error to defendant’s satisfaction (People v Williams, 46 NY2d 1070).
*129Defendant did not request that the trial court include in its charge the specific language he now cites (People v Acevedo, 181 AD2d 596, 597, lv denied 79 NY2d 1045), and his subsequent exception did not alert the court to his current claim that, by failing to give this additional charge, he was denied his right to a fair trial (People v Jackson, 76 NY2d 908). In any event, the court’s charge, taken as a whole, properly conveyed to the jury how it should evaluate witness testimony (People v Canty, 60 NY2d 830, 831-832; People v Robinson, 36 NY2d 224, 227-228).
Finally, the prosecutor’s summation did not exceed the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396, 399). Defendant’s sentence is legal and appropriate and we decline to reduce it in the interest of justice. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Tom, JJ.